SECOND AMENDMENT TO PURCHASE AGREEMENT This Second Amendment to Purchase Agreement (“Second Amendment”) entered into as of March 25, 2009 by and between BLUE EARTH SOLUTIONS TENNESSEE, Inc., a Tennessee corporation (“Purchaser”) and THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,New York corporation, successor by merger to Berkshire Life Insurance Company, a Massachusetts corporation (“Seller”); WITNESSETH: WHEREAS, Seller and Purchases entered into that certain Purchase and Sale Agreement, effectively dated January 8, 2009 (the “Contract”) and extended the Contract pursuant to an Amendment to
